 



Exhibit 10.3
Non-Employee Director Compensation Policy
The purpose of this Non-Employee Director Compensation Policy of EPIX
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), is to provide a
total compensation package that enables the Company attract and retain, on a
long-term basis, high caliber directors who are not employees or officers of the
Company or its subsidiaries.
In furtherance of this purpose, all non-employee directors shall be paid cash
compensation for services provided to the Company as set forth below:

              Board of Directors                  
 
  Annual retainer for Board membership:   $ 20,000  
 
  Additional retainer for Chairman:   $ 10,000  
 
            Board Committees                  
 
  Annual retainer for Committee membership:   $ 10,000  
 
  Additional retainer for Audit Committee chair:   $ 7,500  
 
  Additional retainer for Compensation Committee and Nominating and Governance
Committee chairs   $ 5,000  

     The equity awards under the Director Compensation Arrangements will consist
of initial and annual awards of stock options. Initial awards of stock options
to purchase 25,000 shares of common stock will be granted upon election or
re-election to the Board of Directors. These options will vest in three equal
annual installments such that they become fully-vested on the earlier of (i) the
third anniversary of the date of grant or (ii) the date of the Company’s third
annual meeting following the date of grant. Annual awards of 10,000 stock
options will be granted to directors during the years in which such director is
not up for re-election to the Board of Directors. These options will vest in
full on the earlier of (i) the first anniversary date of the grant or (ii) the
date of the Company’s next annual meeting, in each case provided that the
optionee is still a director of the Company on such date. All options will be
granted at fair market value on the date of grant and will be granted on the
date of our annual meeting of stockholders.

 